Mr. Justice Wilkin delivered the opinion of the court: This is a writ of error to review a judgment rendered by the county court of Cook county confirming a special assessment levied by the city of Chicago and collectible in five annual installments; upon the property of the several plaintiffs in error, for the purpose of paying for a system of main sewers in South Forty-fifth avenue and other streets, in said city, and involving the creation of a drainage district in connection therewith. The objection relied upon as a ground for reversal is, that the ordinance here involved, upon which alone the assessment proceedings are based, was invalid, because, while creating a drainage district, it provided also for the division of the assessment into installments without authority of law, and that in the absence of a valid ordinance the county court was without jurisdiction in the matter of said assessment. The questions here presented are fully discussed and decided in the cases of Gray v. Town of Cicero, 177 Ill. 459, and Mason v. City of Chicago, 178 id. 499, and a further discussion of them here is deemed unnecessary. In accord with the views therein expressed the judgment of the county court in this cause is affirmed. Judgment affirmed.